 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                             EASTERN DISTRICT OF CALIFORNIA
 6

 7   RAUL ALVARADO, individual and on                    CASE NO. 1:19-CV-1673 AWI SKO
     behalf of other members of the general
 8   public similarly situated, et al.,
                                                         ORDER VACATING HEARING AND
 9                          Plaintiffs                   DENYING MOTION TO DISMISS AS
                                                         MOOT
10                  v.
11   SCHOLLE IPN PACKAGING, INC., et                     (Doc. No. 6)
     al.,
12
                            Defendants
13

14

15          On December 4, 2019, Defendant filed a combination Rule 12(b)(6) and Rule 12(f) motion
16 to dismiss or strike. See Doc. No. 6. Hearing on this motion is set for January 13, 2020. On

17 December 20, 2019, Plaintiffs filed a first amended complaint. See Doc. No. 7.

18          Federal Rule of Civil Procedure 15 governs amended pleadings. In pertinent part, Rule
19 15(a) reads: “A party may amend its pleading once as a matter of course within . . ., if the

20 pleading is one to which a responsive pleading is required, 21 days after service of the responsive

21 pleading or 21 days after service of a motion under Rule 12(b) . . . .” Fed. R. Civ. P. 15(a)(1)(B).

22 A properly filed “amended complaint supersedes the original [complaint], the latter being treated

23 thereafter as non-existent.” Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir.

24 20015); Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967).

25          Here, Plaintiffs' amended complaint is timely under Rule 15(a)(1)(B) since it was filed
26 within 21 days of the motion to dismiss. Defendants’ motion now attacks a complaint that is no
27 longer operative. Ramirez, 806 F.3d at 1008. Therefore, the hearing on Defendant’s motion to

28 dismiss will be vacated and the motion will be denied as moot. Id.
 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1.    The January 13, 2020, hearing is VACATED; and
 3        2.    Defendants’ Rule 12 motion (Doc. No. 6) is DENIED as MOOT.
 4
     IT IS SO ORDERED.
 5

 6 Dated: January 7, 2020
                                         SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              2
